Title: Lambert Wickes to the American Commissioners, 7 March 1777
From: Wickes, Lambert
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


Gentlemen,
L’Orient March 7. 1777
I wrote you the 3d. by post and the 5th. by Mr. De Francy. I have not received any of yours since Mr. De Francy’s Arrival. I should be glad of a Line from you, informing of your intentions in regard to my further distination. We are now all ready to heave down and only Wait for good weather, the Weather has been very bad this last Week or that Job would have been done, but I am in hopes we shall be able to Compleat it in the Next Week after which time, I shall wait your Orders for the Government of future proceedings. If Capt. Nicholson can be Spared and you intend doing any thing for him here, the sooner he Comes the better. I am informed the Admiralty of Vans will Clear all our prizes out under French Coulours which is more than I expected. Please write me as soon as possible. From Gentlemen Your Obedient Humble Servant.
Lambt. Wickes
